Exhibit 10.1

FORM OF SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is dated as of September 10, 2009
among iBio, Inc., a Delaware corporation (the “Company”), and each purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, shares of common stock of the Company as
more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I
DEFINITIONS

1.1.      Definitions. In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” or “Closings” means the closing of the purchase and sale of the Shares
pursuant to Section 2.2.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the applicable
Subscription Amount and (ii) the Company’s obligations to deliver the applicable
Shares have been satisfied or waived.

“Commission” means the Securities and Exchange Commission.

--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

“Company Counsel” means Davis Wright Tremaine LLP, with offices located at 1633
Broadway, New York, New York 10019.

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Escrow Agent” shall mean Signature Bank, with offices located at 261 Madison
Ave, New York, New York 10016.

“Escrow Agreement” shall mean the escrow agreement entered into prior to or on
the date hereof, by and among the Company and the Escrow Agent pursuant to which
the Purchasers shall deposit Subscription Amounts with the Escrow Agent to be
applied to the transactions contemplated hereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other similar restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares by each Purchaser as provided for in the Registration Rights Agreement.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

--------------------------------------------------------------------------------

“Shares” means the shares of Common Stock sold to each Purchaser pursuant to
this Agreement.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

“Subsidiary” means any direct or indirect subsidiary of the Company and shall,
where applicable, include any direct or indirect subsidiary of the Company
formed or acquired after the date hereof.

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, or the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement, all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company with a mailing address of 17 Battery Place, New
York, New York 10004, and a facsimile number of (212) 509-5150, and any
successor transfer agent of the Company. 

ARTICLE II
PURCHASE AND SALE

2.1.      Signing. On the date hereof, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of $3,000,000
of Shares. Each Purchaser shall deliver (1) to the Escrow Agent, via wire
transfer or a certified check, immediately available funds equal to its
Subscription Amount and (2) to the Company, this Agreement duly executed by such
Purchaser. The Company shall deliver to each Purchaser, this Agreement duly
executed by the Company.

2.2.      Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company shall deliver to each Purchaser its
respective Shares, as determined pursuant to Section 2.3(a), and the Company and
each Purchaser shall deliver the other items set forth in Section 2.3
deliverable at the Closing. Upon satisfaction of the conditions set forth in
Sections 2.3 and 2.4, the Closing shall occur at the offices of Company Counsel
or such other location as the parties shall mutually agree. The parties hereto
acknowledge that there may be more than one Closing in connection with
transactions contemplated by this Agreement.

2.3.      Closing Deliveries (a) On the Closing Date, the Company shall deliver
or cause to be delivered to each Purchaser the following:

--------------------------------------------------------------------------------

(i)     irrevocable instructions to the Transfer Agent instructing the Transfer
Agent to deliver a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the per share purchase price of $0.65
(the “Purchase Price”), registered in the name of such Purchaser; and

(ii)     the Registration Rights Agreement in the form attached hereto as
Exhibit A duly executed by the Company.

(b)      On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company and the Placement Agent (or, where indicated, to the
Escrow Agent) the following:

 (i)     the Registration Rights Agreement duly executed by such Purchaser;
(ii)     the Accredited Investor Questionnaire; and
(ii)     the Subscription Amount.

2.4.      Closing Conditions.

 (a)      The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

(i)     the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein;

(ii)     all obligations, covenants and agreements of each Purchaser required to
be performed at or prior to the Closing Date shall have been performed; and

(iii)     the delivery by each Purchaser of the items set forth in Section
2.3(b) of this Agreement.

(b)      The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 (i)     the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Company contained herein;

(ii)     all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)     the delivery by the Company of the items set forth in Section 2.3(a)
of this Agreement; and

(iv)     there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1.      Representations and Warranties of the Company. Except as set forth
under the corresponding section of the disclosure schedules delivered to the
Purchasers concurrently herewith (the “Disclosure Schedules”), attached hereto
as Exhibit B, which Disclosure Schedules shall be deemed a part hereof, the
Company hereby makes the representations and warranties set forth below to each
Purchaser:

(a)      Subsidiaries. The Company has no Subsidiaries. Any references to the
Subsidiaries or any of them in the Transaction Documents shall be disregarded,
unless such references are to Subsidiaries formed after the date hereof.

(b)     Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation or default of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents. The Company is duly qualified to conduct business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, properties or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”) and no Proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.

(c)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents, to issue the Shares in
accordance with the terms hereof and thereof and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including the issuance of the
Shares, have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection therewith other than in connection
with the Required Approvals. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally.

--------------------------------------------------------------------------------

(d)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares) do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations and the rules and regulations of any Trading Market on which the
Common Stock is traded or quoted), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the cases of conflicts
described in clauses (ii) or (iii) that would not have a Material Adverse
Effect.

(e)     Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, including
but not limited to the issuance and sale of securities, other than (i) filings
required pursuant to the Exchange Act, (ii) the filing with the Commission of
the Registration Statement, and (iii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”) and filings which if not made
would not result in a Material Adverse Effect.

(f)     Issuance of the Shares. The Shares are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
taxes and charges with respect thereof and free and clear of all Liens imposed
by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Shares would not have been issued or sold in
violation of any preemptive or similar rights of the holders of any securities
of the Company.

(g)     Conduct of Business. The conduct of business by the Company as presently
conducted is not subject to continuing oversight, supervision, regulation or
examination by any governmental official or body of the United States or any
other jurisdiction wherein the Company conducts or proposes to conduct such
business, except (i) as such regulation as is applicable to commercial
enterprises generally, and (ii) by the U.S. Food and Drug Administration. The
Company has obtained all requisite licenses, permits and other governmental
authorization necessary to conduct its business as presently, and as proposed to
be, conducted, except where the failure to obtain such license, permit or other
governmental authorization would not result in a Material Adverse Effect.

--------------------------------------------------------------------------------

(h)     No Defaults. No default by the Company or, to the best knowledge of the
Company, any other party exists in the due performance under any agreement to
which the Company is a party or to which any of its assets is subject
(collectively, the “Company Agreements”), except for such defaults that would
not result in a Material Adverse Effect.

(i)     Intellectual Property. The Company owns all right, title and interest
in, or possesses adequate and enforceable rights to use, all patents, patent
applications, trademarks, trade names, service marks, copyrights, rights,
licenses, franchises, trade secrets, confidential information, processes,
formulations, software and source and object codes necessary for the conduct of
its business (collectively, the “Intangibles”), except for such defects in
ownership rights that would not result in a Material Adverse Effect. To the
knowledge of the Company, it has not infringed upon the rights of others with
respect to the Intangibles and the Company has not received notice that it has
or may have infringed or is infringing upon the rights of others with respect to
the Intangibles, or any notice of conflict with the asserted rights of others
with respect to the Intangibles that could, individually or in the aggregate,
have a Material Adverse Effect.

(j)     Anti-Terrorism. Neither the sale of the Shares by the Company nor its
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries are in compliance, in all material
respects, with the USA Patriot Act of 2001 (signed into law October 26, 2001).

(k)     Capitalization; Additional Issuances. The issued and outstanding
securities of the Company as of September 10, 2009 are as set forth in Schedule
3.1 (k) hereto. Except as set forth in Schedule 3.1 (k) , as of September 10,
2009 there are no outstanding agreements or preemptive or similar rights
affecting the Company’s Common Stock and no outstanding rights, warrants or
options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of any Common
Stock of the Company.

(l)     Litigation. Except as disclosed in Schedule 3.1(l), there are no legal
proceedings, other than routine litigation incidental to the business, pending
or, to the knowledge of the Company, threatened against or involving the Company
or any of its respective property or assets, except for proceedings that if
determined adversely to the Company would not result in a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, governmental or regulatory body or arbitration tribunal
against or involving the Company, except for orders, judgments, injunctions,
awards or decrees that would not have a Material Adverse Effect.

--------------------------------------------------------------------------------

(m)     SEC Reports. The Company has filed all reports required to be filed by
it under the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”). As of
their respective dates, the SEC Documents complied in all material respects as
to form with the requirements of the Securities Act and the Exchange Act and the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) promulgated hereunder, and none of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has advised the Investor that a correct and complete
copy of each of the SEC Documents (together with all exhibits and schedules
thereto and as amended to date) is available at http://www.sec.gov, a website
maintained by the Commission where the Investor may view the SEC Documents. The
financial statements of the Company included in the SEC Documents (the
“Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in all material respects in accordance with generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended.

(n)     Brokers. Except for Noble Financial Capital Markets, Inc., the Company
has not employed any unaffiliated broker or finder, or incurred any liability
for any brokerage or finders fees or any similar fees or commissions in
connection with the transactions contemplated by this Agreement.

(o)     Related Party Transactions. As entered into in connection with this
Agreement, there are no oral or written agreements, understandings or proposed
transactions between the Company, on the one hand, and any of the Company’s
officers, directors, stockholders, or Employees (as defined below), on the other
hand, other than (a) for payment for services rendered, (b) reimbursement for
reasonable expenses incurred on behalf of the Company; and (c) for other
standard employee benefits made generally available to all Employees (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company). None of the officers, directors or
stockholders of the Company or any members of their immediate families are
indebted to the Company or, to the Company’s knowledge, have any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company, except that officers, directors
and/or stockholders of the Company may own stock in publicly traded companies
which may compete with the Company. To the Company’s knowledge, no officer or
director or any stockholder of the Company or any member of their respective
immediate families, has, directly or indirectly, an interest in any contract
with the Company (other than such contracts as relate to any such person’s
ownership of capital stock or other securities of the Company). To the Company’s
knowledge, there is no familial or other significant business relationship that
exists between or

--------------------------------------------------------------------------------

among any Employee of the Company and any customer, supplier, vendor or
contractor of the Company. For purposes of this Agreement, “Employee” shall mean
any person employed by the Company, whether directly or indirectly, by lease or
co-employment arrangement with a third-party or otherwise.

(p) Title. The Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Financial Statements, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than (i) those resulting from taxes which have not yet become
delinquent, (ii) minor liens and encumbrances which do not detract from the
value of the property subject thereto or impair the operations of the Company,
and (iii) those that have otherwise arisen in the ordinary course of business.
All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company are in good operating condition and repair
and are fit and usable for the purposes for which they are being used. The
Company is in material compliance with all terms of each lease to which it is a
party or is otherwise bound.

(q)     Disclosure. The representations, warranties and other statements
contained in this Agreement, the Disclosure Schedules and any other documents
provided to Purchaser do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading.

3.2.      Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser hereby, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:

 (a)     Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
such Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b)     Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in

--------------------------------------------------------------------------------

violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

(c)     Purchaser Status. At the time such Purchaser was offered the Shares, it
was, and at the date hereof it is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Each Purchaser will complete
execute an Accredited Investor Questionnaire in the form attached hereto as
Exhibit C and deliver the same to the Placement Agent simultaneously with the
execution of this Agreement.

(d)     Experience of Such Purchaser. Each Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Each Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment. The Purchaser (i) has adequate means of
providing for his current needs and possible personal contingencies and those of
his family, if applicable, in the same manner as he would have been able to
provide prior to making the investment in the Shares, (ii) has no need for
liquidity in this investment, (iii) is aware of and able to bear the risks of
this investment for an indefinite period of time and (iv) is presently able to
afford a complete loss of such investment.

(e)     General Solicitation. Each Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f)     Information. Each Purchaser represents that it has access to and has
reviewed copies of the Company’s SEC Documents and each of the exhibits attached
hereto. Each Purchaser and his attorneys, investment advisors, business
advisors, tax advisors and accountants have had sufficient access to all
documents and records pertaining to the Company and this proposed investment,
including but not limited to the SEC Documents and the exhibits attached hereto.
Additionally, each Purchaser and all of his advisors have had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
offering and other matters pertaining to this investment, and all such questions
have been answered to the satisfaction of each Purchaser. Each Purchaser and all
of his advisors have had an opportunity to obtain any additional information
which the Company possesses, or can acquire without unreasonable effort or
expense, necessary to verify the accuracy of the information furnished in the
SEC Documents and any exhibits attached hereto.

     (g)     Risk/Lack of Market. Each Purchaser recognizes that an investment
in the Shares involves significant risks, including, without limitation, those
set forth in the SEC Documents

--------------------------------------------------------------------------------

and any of the exhibits attached hereto. Each Purchaser has reviewed the Risk
Factors attached hereto and made a part hereof as Exhibit D. Each Purchaser
acknowledges that the Company’s continued operation is highly dependent upon its
ability to raise substantial additional capital and/or increase revenues. No
assurance can be given that the Company will be successful in raising any such
capital and/or increasing revenues. The failure to raise such capital and/or
increase revenues will have a material adverse effect on the Company’s
operations and financial condition and on its ability to continue as a going
concern. Each Purchaser realizes that he may not be able to sell or dispose of
any of the Shares and that no market of any kind (public or private) may be
available for any of the Shares at the time such Purchaser elects to sell his
Shares. In addition, each Purchaser understands that his right to transfer the
Shares will be subject to restrictions contained in applicable Federal and state
securities laws.

(h)     Indemnification Representations of Purchaser. The representations,
warranties and agreements made by each Purchaser herein have been made with the
intent that they be relied upon by the Company and Noble Financial Capital
Markets, Inc., and any of its affiliates, officers, directors, shareholders,
managers, employees or agents (the “Placement Agent”) for purposes of the
Offering. The Purchaser represents and warrants that none of the representations
or warranties made by the Purchaser herein or any Accredited Investor
Questionnaire submitted by the Purchaser to the Company ("Purchaser Statements")
contain any false or misleading statement or omit to state a material fact. The
Purchaser shall indemnify the Company and the Placement Agent to the extent the
Company or the Placement Agent incurs or suffers any damage, expenses, loss,
claim, judgment or liability resulting from the Company's reliance upon any
Purchaser Statements.



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

4.1.      Transfer Restrictions.

(a)      The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement.

 (b)      The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:

THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN

--------------------------------------------------------------------------------

RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

4.2.      Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder for general corporate purposes.

4.3.      Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

4.4     Acknowledgement of Placement Agent Fees. Each Purchaser acknowledges
that the Company has engaged the Placement Agent. The Company expects to pay
commissions to the Placement Agent, a registered broker/dealer firm, as follows:

(a) At each closing (“Closing”) of any sale of the Securities to purchasers
introduced by the Placement Agent, a cash fee equal to (i) 7% for equity or
equity-linked securities, (ii) 5% for subordinated debt (including mezzanine
debt) securities, and (iii) 3% for senior secured debt securities, of the
aggregate gross proceeds received from a sale of the Securities.  Additionally,
at each Closing of any sale of the Securities, the Placement Agent shall have
the right to purchase, for $.0001 each, cashless exercise warrants to purchase
common stock equal to the aggregate gross proceeds received from a sale of
Securities divided by the Company’s closing stock price at each Closing
multiplied by (i) 7% for equity or equity-linked, (ii) 5% for subordinated debt,
and (iii) 3% for senior secured debt.  Such warrants will have a term of five
years and have an exercise price equal to 100% of the Company’s closing stock
price at each Closing.  Such warrants will be transferable to Placement Agent’s
employees and affiliates.  Placement Agent shall also be granted one time
piggyback registration rights with respect to the Securities underlying such
warrants. In addition to any Closing, Placement Agent will be entitled to a cash
fee of 4% for the gross proceeds received by the Company for the conversion of
any warrants issued to investors in transactions for which Placement Agent acted
as placement agent in addition to the right to purchase, for $.0001 each,
cashless exercise warrants to purchase common stock equal to the aggregate gross
proceeds received from the conversion of such warrants divided by the Company’s
conversion stock price at each conversion multiplied by 4%. Such warrants will
have a term of five years and have an exercise price equal to 100% of the
Company’s closing stock price at the applicable investor warrant conversion
date. Notwithstanding the foregoing, (x) to the extent that

 

--------------------------------------------------------------------------------

 

any investors participating in a Closing are existing security-holders of the
Company or were introduced to the Company by one or more of the Company’s
officers, directors or stockholders resulting in aggregate gross proceeds to the
Company of up to $2,000,000 (a “Company-Originated Sale”), the fee payable to
Placement Agent with respect to such investors shall be 50% of the fee (both
cash and warrants) otherwise payable in accordance with the above terms, and
(y) no fee shall be payable to Placement Agent on account of any sale of
securities by the Company to a sovereign fund or similar strategic investor in a
transaction involving technology licenses by the Company (a “Technology License
Agreement”).
 

(b) In addition to the foregoing, the Company shall pay the Placement Agent a
financial advisory fee (“Advisory Fee”) of (i) $10,000 cash for each month
during the Term payable in consecutive monthly installments during the Term with
the first of such installments of $10,000 due and payable by the Company to
Placement Agent upon execution of this Agreement, and each subsequent monthly
installment being due and payable on each successive monthly anniversary of such
date hereof; plus five year cash warrants to purchase 100,000 shares of the
Company’s (or its successor’s) common stock exercisable at $0.35 per share,
which will be transferable to Placement Agent’s employees and affiliates for
which Placement Agent will have one-time piggyback registration rights with
respect to the common stock underlying such warrants.
 
(c) Whether or not a sale of the Securities occurs, the Company will reimburse
the Placement Agent upon demand (accompanied by reasonable supporting
documentation), up to a maximum of $10,000 for the reasonable expenses of the
Placement Agent incurred in connection with its acting as placement agent
hereunder



4.5     Acknowledgement of Placement Agent Participation in this Offering. Each
Purchaser acknowledges and accepts that the Placement Agent, its partners,
managers, members, shareholders, directors, officers, affiliates, employees and
agents may participate in making an investment in this offering, and accordingly
that such role as a Placement Agent and investor may be an inherent conflict of
interest with such Purchaser. By execution of this Agreement, each Purchaser
hereby waives any potential conflict of interest that may exist as a result of
the foregoing.



4.6     Indemnification. Purchaser shall indemnify upon demand the Company and
the Placement Agent, and its partners, managers, members, shareholders,
directors, officers, employees, agents and any of the affiliates of the
foregoing (the “Indemnified Persons”) and hold harmless the Indemnified Persons
from and against any and all loss, cost, liability, damages, penalties, actions,
suits, and expenses (including reasonable attorneys’ fees and other legal
expenses) which may be imposed upon, asserted against, paid or incurred by the
Indemnified Persons (except and only to the extent that the same arises solely
from gross negligence or willful misconduct on the part of an Indemnified
Person) at any time or from time to time in connection with the enforcement of
the terms hereof, or related to the consummation of the transaction contemplated
hereby, including the prosecution or defense of any suit relating to or arising
out of this Agreement, or any default by a Purchaser under this Agreement,
including those caused by an Indemnified Person’s negligence (collectively the
“Indemnified Liability”);

--------------------------------------------------------------------------------

provided, however, that no Purchaser shall be liable for the payment to any
Indemnified Person of any portion of such Indemnified Liability resulting from
the gross negligence or willful misconduct on the part of an Indemnified Person.

ARTICLE V
MISCELLANEOUS

5.1.      Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated with such
Purchaser on or before sixty (60) days from the date hereof; provided, however,
that such termination will not affect the right of any party to sue for any
breach by the other party (or parties).

 5.2.      Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 5.3.      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 5.4.      Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers of at least a majority
in interest of the Shares still held by Purchasers or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 5.5.      Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon

--------------------------------------------------------------------------------

the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 5.6.      Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
the interpretation of any of the provisions hereof.

 5.7.      Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 5.8.      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 5.9.      Governing Law; Jurisdiction; No Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in The City of New York, Borough of
Manhattan. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection with or arising out of the transaction
documents.

--------------------------------------------------------------------------------

5.10.      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 5.11.      Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 5.12.      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

 5.13.      Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

5.14.      Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day,

--------------------------------------------------------------------------------

then such action may be taken or such right may be exercised on the next
succeeding Business Day.

 5.15.      Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents, and, therefore, the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of the Transaction Documents or any amendments
hereto.

5.16      Exhibits. The parties acknowledge that the following exhibits are
attached hereto and made a part hereof:

     Exhibit A: Registration Rights Agreement

     Exhibit B: Disclosure Schedules

     Exhibit C: Accredited Investor Questionnaire

     Exhibit D: Risk Factors

     Exhibit E: Form 10K for period ending June 30, 2008

     Exhibit F: Form 10Q for period ending March 31, 2009

(Signature Pages Follow)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

IBIO, INC.

Address for Notice:

By:________________________________________
Name:     Robert B. Kay
Title:     Chief Executive Officer
 

iBio, Inc.
9 Innovation Way, Suite 100
Newark, DE 19711

Attention: Chief Executive Officer
Telephone: (302) 355-0650
Facsimile: (302) 356-1173
 

With a copy to (which shall not constitute notice):

Davis Wright Tremaine LLP
1633 Broadway
New York, NY 10019
Attention: Andrew Abramowitz, Esq.
Telephone: (212) 603-6470
Facsimile: (212) 489-8340

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO IBIO SUBSCRIPTION AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

Name of Purchaser:                                              

Signature of Purchaser or Authorized Signatory:
______________________________________

Name of Authorized Signatory (if applicable):
________________________________________

Title of Authorized Signatory:
_____________________________________________________

E-mail Address of Purchaser:                                              
Facsimile Number of Purchaser:                                              
Address for Notice to Purchaser:  _________________________   
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
 
Subscription Amount: $                              


Shares of Common Stock:           ________ (purchase price of $0.65 per share)
EIN or Social Security Number: [PROVIDE THIS UNDER SEPARATE COVER]

 

